Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
Note that the restriction requirement is rendered moot in view of the examiner’s amendment below.
This application contains the following patentably distinct species:
Species 1 method comprising analyzing a utility area surrounding a plurality of heat exchange surfaces; mapping a route for moving a distribution network around the plurality of heat exchange surfaces based on a plurality of positions; configuring said distribution network and a navigation network; and moving said distribution network to a first position of said route (as shown by, e.g., claim 1); and 
Species 2 method comprising introducing a supply of pressurized fuel at an injection port associated with said outlet; and combusting said supply of pressurized fuel with said impulse wave at said outlet (as shown by, e.g., claim 3).

The species are independent or distinct because they require mutually exclusive steps. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 2 appears to be generic.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


During a telephone conversation with Arthur Shaffer on 11/23/2021 a provisional election was made without traverse to prosecute Species 2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arthur Shaffer on 12/3/2021.

The application has been amended as follows: 

In the specification, replace the abstract with the following:
A method for cleaning a plurality of heat exchange surfaces; said method comprising: programming of an impulse wave cycle into a configurable controller in communication with a distribution network; transmitting an impulse wave through said distribution network to an outlet; measuring a plurality of pressures at a first location by a pressure sensor at said outlet; comparing at least one of said plurality of pressures from said measuring step with a programmed threshold pressure at said configurable controller; determining that one of said plurality of pressures corresponds to said programmed threshold pressure; completing impulse wave generation at said first location in accordance with said determining step; and moving said distribution network to a second location in response to said measured pressure corresponding to said threshold pressure.

In the claims:
Claim 1, replace the phrase “the utility” in line 3 with “a utility”; add the phrase “to create a mixture” immediately after “network” in line 11; replace the phrase “is successful” in line 19 with “indicates that a measured pressure corresponds to the threshold pressure”; and replace the phrase “moving distribution” in line 20 with “moving said distribution”.
Claim 2, replace the phrase “said impulse” in line 5 with “an impulse”.
Claim 3, replace the phrase “said impulse” in line 5 with “an impulse”.

Claim 1 is rejoined and examined on the merits.  Thus, claims 1-3 are allowed.

Drawings
The drawings were received on 09/23/2020.  These drawings are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is US 2013/0104929 to Zhang; Tian Xuan et al., which teaches a method of cleaning.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of measuring pressure at an outlet; comparing said pressure from said measuring step with a programmed threshold pressure at said configurable controller, in combination with the other method steps as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714